DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment and RCE filed 9/11/2020 are acknowledged. Claim 1 is pending. Claims 2-3 are cancelled. Claims 4-5 are withdrawn. Claim 1 is considered on the merits below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.

 Response to Amendment
Applicant's amendments, filed 9/11/2020, with respect to the 112b rejection have been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of rejection for claim 1 is new compared to the previous action, however relies on the same prior art.

Specification
The disclosure is objected to because of the following informalities: Formula 1 [0012] and Formula 2 [0017] are not balanced equations.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: the term “new” is objected to as this is not a determination by the applicant.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/ - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Trombe et al. (Solid State Sciences 3 (2001) 309-319). (Examiner’s note from MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.") 
35 U.S.C. 102((a)(1)) rejection:
Regarding claim 1, Trombe describes a separation and recovery agent comprising a new compound represented by the following molecular formula: (NH4)[Ln(C2O4)2(H2O)] wherein Ln represents Tb (Title " Ln(H2O)(C2O4)2-NH4 with Ln-Eu ... Yb" and Table 4),
wherein the compound is produced by a process comprising: (a) immersing dimethyl oxalate and terbium chloride hexahydrate in an ammonium chloride-containing aqueous solution;  .

Claim(s) 1 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Trombe et al. (Solid State Sciences 3 (2001) 309-319) in view of Hasson et al. (Acta Chemica Scandinavica (1970), 24(8), 2969-82).
35 U.S.C. 103 rejection: 
Regarding claim 1, Trombe describes a separation and recovery agent comprising a new compound represented by the following molecular formula: (NH4)[Ln(C2O4)2(H2O)] wherein Ln represents Tb (Title "Ln(H2O)(C2O4)2-NH4 with Ln-Eu ... Yb" and Table 4). 
However Trombe is silent to wherein the compound is produced by a process comprising: (a) immersing dimethyl oxalate and terbium chloride hexahydrate in an ammonium chloride-containing aqueous solution;  (b) heating the solution from (a) at 130 °C for 24 hours; and (c) filtering the solution from (b) to separate crystals.
Hasson (cited by Trombe) describes the synthesis of the Ln compounds using an oxalate (page 2970).  Additionally Trombe describe multiple synthetic approaches (page 310), suggesting that these are result effective variable that can be optimized within the general scope of the synthesis depending on the need of the user (MPEP 2144.05).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to modify the method of Trombe as suggested by Trombe and Hasson as these are result effective variables that would be optimized.

Response to Arguments
Applicant's arguments filed 9/11/2020 have been fully considered but they are not persuasive. 
The applicant argues that Trombe describes a different crystal structure to that produced by the method of the claim.
In response to the applicant’s argument that Trombe describes a different crystal structure to that produced by the method of the claim, the claim fails to specifically describe that it is the crystal structure required, only a step of separation of the crystals, which can easily be dissolved in solution to produce the same product as Trombe. Furthermore, it would help define over the art if the applicant specifically claimed which parameters in the crystal structure were required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797